Citation Nr: 0324584	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected low back disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran retired from the United States Army in November 
1999 after over twenty years of active duty.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri which granted entitlement to service 
connection for low back disability, hepatitis C, a scar of 
the trunk and extremities, left shoulder injury, right wrist 
injury and dental disability, with 10 percent evaluations 
assigned for the back and dental disabilities and zero 
percent evaluations assigned for the other disabilities.  The 
veteran timely appealed the assigned ratings.  A May 2003 
rating decision granted an evaluation of 20 percent for the 
service-connected left shoulder injury.  

In a June 2003 VA Form 21-4138, Statement In Support Of 
Claim, the veteran indicated that he was satisfied with the 
20 percent evaluation assigned for his service-connected left 
shoulder disability and that he wanted to withdraw his appeal 
as to all remaining issues except for the low back 
disability.  Consequently, the only issue remaining on appeal 
is the matter of the veteran's entitlement to a disability 
evaluation in excess of the 10 percent currently assigned for 
his low back disability.


REMAND

This case was certified on appeal by the RO and sent to the 
Board on July 30,2003 Additional medical evidence, 
specifically the report of a November 2002 MRI of the 
veteran's lumbosacral spine, was submitted by the veteran to 
the RO on August 7,  2003.  The RO forwarded the evidence to 
the Board without considering it.  

In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), which was decided on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without remanding the 
case to the agency of  original jurisdiction for initial 
consideration.

Accordingly, this case must be remanded to Veterans Benefits 
Administration (VBA) so that VBA may consider the additional 
evidence noted above.  Under these circumstances, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Consequently, this case is REMANDED for the following action:

VBA should review the veteran's VA claims 
folder in order to determine if additional 
evidentiary development is necessary and, if 
so, undertake such development.  Thereafter, 
VBA should readjudicate the veteran's claim, 
taking into consideration any and all 
evidence which has been added to the record 
since its last adjudicative action.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  The veteran should be given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded 
herein.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



